PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ballesteros, et al. 
Application No. 16/093,867
Filed: 15 Oct 2018
For: EX VIVO BITE-ACTIVATED T CELLS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition pursuant to 37 CFR 1.182 filed 2 June 2022 to expedite the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a) filed 22 February 2022 to make the above-identified application special.  

The petition pursuant to 37 CFR 1.182 is GRANTED.  

The requisite $420.00 fee for the petition to expedite processing under 37 CFR 1.182 submitted on 2 June 2022 has been accepted.  Accordingly, the petition under 37 CFR 1.102(a) is being considered out of turn.  

The request and petition are GRANTED. It is noted that the PPH request lists the relied upon OEE work product as the “Decision to Grant a Patent”.  However, a Decision to Grant a Patent cannot be the relied upon work product unless it is a first action allowance.  Therefore, the decision herein is based on the “Office Action” mailed on 29 March 2021.  

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application) and
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The request to participate in the PPH pilot program and petition comply with the above requirements.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	





/JOANNE L BURKE/Lead Paralegal Specialist, OPET